Citation Nr: 1819833	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a right shoulder disability.

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1975.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in a February 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

The Board finds substantial compliance with the August 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).  Pursuant to the prior remand, the AOJ associated the December 2009 to July 2012 Birmingham VAMC treatment records with the claims file and associated the Veteran's Social Security (SSA) records with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay is regrettable, the Board finds that a remand is required to fairly decide the Veteran's claims.

In its June 2017 remand, the Board found that the Veteran established an in-service event or injury for his low back disability and right should disability.  This was based on the Veteran's testimony that he initially injured his back during basic training in California when his platoon was forced to duck walk up a mountain carrying their duffle bags.  The Veteran stated that he reinjured his back and injured his shoulder in Okinawa, Japan, when he was breaking down large truck tires.  

The Veterans private medical records show that in October 2008 the Veteran was noted as having a longstanding history of low back and bilateral shoulder pain.  An x-ray and MRI of the right shoulder showed severe arthritic changes and the physician noted severely limited ROM.  An x-ray of the lumbar spine showed moderate to severe arthritic and degenerative changes.  The Veteran was diagnosed with generalized osteoarthritis and low back pain.

There is no VA nexus opinion or private nexus opinion between the Veteran's reported in-service injury and any current low back disability.  Therefore, the evidence of record is insufficient to decide the claim and a VA examination and medical opinion is needed.  See 38 U.S.C. § 5103A (d) (2) (2012); 38 C.F.R. § 3.159 (c) (4) (i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) in connection with his low back disorder and right shoulder disorder, in order to determine the nature of these claimed disorders.  The entire claims file should be reviewed by the examiner.  

(A) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disorder had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

(B) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right shoulder disorder had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

A complete rationale or explanation should be provided for each opinion reached.  The examiner should consider the Veteran's lay statements with regard to the in-service injuries as creditable and address them in any opinion provided.  The Board does not find that the Veteran has experienced back and shoulder pain since service, and the examiner should accept this as true.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




